DETAILED ACTION
Allowable Subject Matter
Claims 1-8, 10-14, and 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claims 1 and 12, the prior art fails to teach, or fairly suggest, a first and second conductive layer extending toward a central of the fifth and sixth surface, respectively, so as to cover the uppermost and lowermost first and second internal electrodes in the third direction, in combination with first and second conductive layer openings or coverage ratios A1/A2 on the fifth and sixth surfaces, when taken in conjunction with the respective remaining limitations of claims 1 and 12.  Claims 2-8, 10, 11, 13, 14, 16, 17, 23 and 24 are allowed by virtue of their respective dependencies.  Claims 18-22 are allowed for the reasons set forth in the Office Action dated 20 October 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848